In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-2296
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

ANGELA ARMENTA,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 14 CR 33-5 — Thomas M. Durkin, Judge.
                     ____________________

     ARGUED JANUARY 9, 2018 — DECIDED MARCH 5, 2018
                 ____________________

   Before FLAUM, KANNE, and ROVNER, Circuit Judges.
    KANNE, Circuit Judge. The government charged Angela Ar-
menta with health care fraud, but at her trial it failed to ask
any of its witnesses to identify her in court. Nevertheless, the
jury convicted Armenta. At her sentencing, the district court
increased Armenta’s Guidelines range by two levels after it
concluded she had obstructed justice. It then sentenced her to
a term of imprisonment well below that increased range. She
appeals her conviction and sentence.
2                                                   No. 17-2296

    Because the evidence of Armenta’s identity was sufficient
to support her conviction and because the district court ap-
propriately applied the obstruction of justice enhancement,
we affirm.
                         I. BACKGROUND
    Angela Armenta worked at Passages Hospice—a com-
pany that provided nurses for hospice care at nursing homes
and other facilities throughout Illinois—first as a certified
nursing assistant and later as a regional director of certified
nursing assistants. Passages billed its services to Medicare,
which in turn reimbursed Passages at different rates depend-
ing on the level of care a patient received. For example, Med-
icare would pay approximately $180 per patient per day for
routine services, but would pay as much as $700 per patient
per day for general inpatient services (GIP). In 2009, Passages
began paying bonuses to directors based on the number of
patients on GIP per day per pay period. The number of pa-
tients on GIP significantly increased after the bonus structure
was implemented, in part because directors like Armenta
were instructing nurses and nursing assistants to place pa-
tients on GIP who did not need that level of care.
    In August 2009, Passages received an audit request for pa-
tient files from a Medicare contractor. In response to the audit,
Armenta and several other Passages employees met to enter
information consistent with GIP care and billing into patient
files. For example, they created records that visits had oc-
curred when they had not. Passages submitted the altered
files to the contractor.
No. 17-2296                                                      3

   In 2010, a legal nurse consultant trained Passages employ-
ees, including Armenta, on the proper requirements for plac-
ing a patient on GIP. After the legal nurse left, Armenta told
the other nurses present to disregard the training. Just a
month later, Armenta attended a teleconference with an out-
side consultant who reiterated the proper requirements for
GIP. Still, Passages’s GIP procedures and bonus structure did
not change.
     Eventually, Armenta and a number of other Passages em-
ployees were charged with health care fraud. Armenta was
the only defendant to proceed to trial. At the close of the gov-
ernment’s case-in-chief, Armenta filed a motion for a judg-
ment of acquittal because none of the government’s witnesses
identified her in court. The district court reserved ruling on
the motion until the close of the defense’s case. Armenta then
testified, the defense rested, and the district court denied the
motion for a judgment of acquittal. The court reasoned that
all the facts and circumstances were sufficient to establish Ar-
menta’s identity.
    The jury found Armenta guilty of three counts of health
care fraud. At sentencing, the district court increased Ar-
menta’s Guidelines range two levels after it found that she
had obstructed justice by lying on the stand when she testified
and by altering records during the Medicare audit at Pas-
sages. With that two-level enhancement, her Guidelines im-
prisonment range was 63 to 78 months. The district court sen-
tenced Armenta to 20 months’ imprisonment, imposed two
years’ supervised release, and ordered her to pay $1.67 mil-
lion in restitution. She appeals the district court’s denial of her
motion for a judgment of acquittal and its calculation of her
Guidelines range.
4                                                     No. 17-2296

                            II. ANALYSIS
   Armenta challenges her conviction, arguing that the evi-
dence was insufficient to support a finding that she was the
Angela Armenta to whom the government’s indictment and
evidence referred.
    She also challenges her sentence, arguing that the district
court erred in imposing the two-level enhancement for ob-
struction of justice.
    A. The evidence was sufficient to establish Armenta’s identity.
   We review the denial of a defendant’s motion for a judg-
ment of acquittal de novo, but the standard is “in essence the
same as a review of the sufficiency of the evidence.” United
States v. Johns, 686 F.3d 438, 446 (7th Cir. 2012). We ask
whether a rational jury “could have found the essential ele-
ments of a crime beyond a reasonable doubt,” at the time the
motion was brought, viewing the evidence in the light most
favorable to the government. United States v. Clarke, 801 F.3d
824, 827 (7th Cir. 2015) (quoting United States v. Foley, 740 F.3d
1079, 1082–83 (7th Cir. 2014)); see also United States v. Wilson,
879 F.3d 795, 802 (7th Cir. 2018); Johns, 686 F.3d at 446.
    Though an in-court identification of the defendant is pre-
ferred to prove identity—for reasons this appeal illustrates—
one “is not required if the defendant’s identity can be inferred
from the circumstances.” United States v. Thomas, 763 F.3d 689,
693 (7th Cir. 2014). “[T]he defendant’s identity is nothing
more or less than an element that must be established beyond
a reasonable doubt.” Id. at 694.
  Even in the absence of an in-court identification of Ar-
menta, a rational jury could conclude from all the facts and
No. 17-2296                                                     5

circumstances that the government proved her identity be-
yond a reasonable doubt.
    Armenta had the same name as the person who was in-
dicted and was referred to by witnesses and in documents
submitted into evidence. See United States v. Doherty, 867 F.2d
47, 67 (1st Cir. 1989) (finding the evidence of identity suffi-
cient when, in part, the defendant had the same name and
nickname “as the person indicted and about whom the wit-
nesses spoke”). Witnesses testified about their familiarity
with “Angela Armenta,” and not one of them suggested that
the person they were talking about was not in the courtroom.
See United States v. Weed, 689 F.2d 752, 755 (7th Cir. 1982) (not-
ing “that the failure of any of the witnesses to point out that
the wrong man had been brought to trial [can be] eloquent
and sufficient proof of identity”). And the jury was presented
with several stipulations between the government and “de-
fendant Angela Armenta,” most notably a stipulation where
Armenta agreed the government’s exhibit was “a true and ac-
curate portion of a résumé that Angela Armenta provided to
prospective employers.” (R. 173 at 146–47.) That exhibit indi-
cated that Angela Armenta was employed at Passages from
2008 to 2012, including as “Regional CNA Director,” (id. at
148), which corroborated witness testimony as well as re-
marks made by Armenta’s counsel during his opening state-
ment, (see, e.g., R. 222 at 10–12).
   These remarks, along with others by Armenta’s counsel
during opening statement, made clear that the Angela Ar-
menta that witnesses would testify about was the same one in
6                                                         No. 17-2296

the courtroom.1 Moreover, her counsel “did not present any
argument to the jury that might have caused it to question”
his client’s identity as the defendant, Thomas, 763 F.3d at 695,
and he did not object to any witness’s testimony on the basis
that they had not identified his client, Weed, 689 F.2d at 756.
See Thomas, 763 F.3d at 694 (noting that “the jury had no cause
to doubt that the right man was on trial” given “his lawyer’s
trial strategy, which was inconsistent with an identity-based
defense”). The defense was free to argue to the jury that the
Angela Armenta in the courtroom was not the same Angela
Armenta involved in the fraudulent scheme. Id. It did not do
so, and the jury rationally concluded that the evidence estab-
lished her identity beyond a reasonable doubt notwithstand-
ing the lack of an in-court identification.
    B. The obstruction of justice enhancement was appropriate.
    We review de novo whether a defendant satisfies the re-
quirements of the obstruction of justice enhancement, but we
review the district court’s factual findings for clear error.
United States v. Nichols, 847 F.3d 851 (7th Cir. 2017). The dis-
trict court concluded that Armenta obstructed justice by (1)
changing and creating documents during the Medicare audit,
and (2) committing perjury when she testified in her own de-
fense. Armenta raises two challenges to this enhancement.
    She first contends that the district court violated her Fifth
and Sixth Amendment rights when it increased her Guide-
lines range based on facts that were not found by the jury. Her
challenge is one to the district court’s well-accepted ability to

    1For a sampling of the relevant portions from her counsel’s opening
statement, see the district court’s oral ruling on Armenta’s motion for a
judgment of acquittal. (R. 222 at 9–11.)
No. 17-2296                                                     7

make factual findings under the Sentencing Guidelines with-
out the aid of a jury or the defendant’s consent. Though de-
fendants certainly have a right for any fact that increases a
statutory minimum or maximum to be submitted to a jury
and proved beyond a reasonable doubt, see Alleyne v. United
States, 570 U.S. 99 (2013); Apprendi v. New Jersey, 530 U.S. 466
(2000), “[w]e have never doubted the authority of a judge to
exercise broad discretion in imposing a sentence within a stat-
utory range.” United States v. Booker, 543 U.S. 220, 233 (2005)
(citation omitted). “For when a trial judge exercises his discre-
tion to select a specific sentence within a defined range, the
defendant has no right to a jury determination of the facts that
the judge deems relevant.” Id.; see also, e.g., United States v.
Warren, 454 F.3d 752, 762–63 (7th Cir. 2006) (finding no error
in the district court making the necessary factual findings to
support an obstruction of justice enhancement).
    Here, the district court found that Armenta obstructed jus-
tice and increased her Guidelines range—but not her manda-
tory minimum or maximum sentence—accordingly. It thus
did not violate the Fifth and Sixth Amendments.
    Apart from the alleged constitutional violation, Armenta
also contends the district court erred in finding that she ob-
structed justice by perjuring herself. It’s true that the district
court did not find the requisite elements to impose the en-
hancement based on perjury, see United States v. Brown, 843
F.3d 738, 742 (7th Cir. 2016), but the district court had a sec-
ond, independent basis for imposing the enhancement: Ar-
menta’s alteration and creation of patient files. We agree that
this conduct constitutes obstruction of justice. See U.S.S.G.
§ 3C1.1 cmt. nn.3–4. The enhancement was undoubtedly
proper on this basis alone.
8                                                 No. 17-2296

                        III. CONCLUSION
   Even without an in-court identification of Angela Ar-
menta, the jury convicted her of health care fraud, rationally
concluding from all the facts and circumstances that the gov-
ernment had proved her identity beyond a reasonable doubt.
   At Armenta’s sentencing, the district court considered the
evidence presented at trial that Armenta altered and created
patient files and appropriately imposed a two-level enhance-
ment for obstruction of justice.
  For these reasons, the district court’s judgment is
AFFIRMED.